Fill in this information to identify the case:

Debtor 1 Ruth Mercado

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: NORTHERN                   District of ALABAMA
                                                                            (State)

Case number 19-82310-CRJ13



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               NATIONSTAR MORTGAGE LLC D/B/A                     Court claim no. (if known)           3-1
                                MR. COOPER

Last four digits of any number you                 XXXXXX2642
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                      Dates incurred                                 Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                                                           (5)    $          0.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00
11. Other. Specify:          Plan Review;                                                8/15/2019,                              (11)   $        300.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
             Case 19-82310-CRJ13                   Doc     Filed 12/12/19 Entered 12/12/19 14:29:17                              Desc Main
                                                           Document     Page 1 of 4
Debtor 1        Ruth Mercado                                                       Case number (if known)      19-82310-CRJ13
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Jackson E. Duncan, III                                                             Date       10/3/2019
                 Signature

Print:           Jackson                      E.                          Duncan, III                  Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           205-208-1804                                           Email       Jackson.Duncan@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 2
           Case 19-82310-CRJ13                         Doc     Filed 12/12/19 Entered 12/12/19 14:29:17                              Desc Main
                                                               Document     Page 2 of 4
B 10 (Supplement 2) (12/11)                                          Case:                                                       Page 3


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA


In re:                                                                   )
                                                                         )      Case No. 19-82310-CRJ13
Ruth Mercado                                                             )      Chapter 13
                                                                         )
                                                                                JUDGE: CLIFTON R. JESSUP JR.
                                                                         )

                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Other:                                                                                                                        $300.00
                                                     Review and Analysis of Schedules,
                   08/15/2019                                                                                      $300.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                               $300.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1




Case 19-82310-CRJ13                      Doc       Filed 12/12/19 Entered 12/12/19 14:29:17                                  Desc Main
                                                   Document     Page 3 of 4
B 10 (Supplement 2) (12/11)                      Case:                                         Page 4



                                                         Bankruptcy Case No.: 19-82310-CRJ13
 In Re: Ruth Mercado                                     Chapter:             13
                                                         Judge:               Clifton R. Jessup Jr.

                                       CERTIFICATE OF SERVICE

       I, Jackson E. Duncan, III, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama
Road, Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Ruth Mercado
2020 Standford Dr.
Huntsville, AL 35801

John C. Larsen                                  (served via ECF at john@jlarsenlaw.com)
Larsen Law, P.C.
1733 Winchester Rd
Huntsville, AL 35811

Michele T. Hatcher                              (served via ECF at ecf@ch13decatur.com)
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:            12/12/2019     By:   /s/Jackson E. Duncan, III
                         (date)              Jackson E. Duncan, III
                                             Authorized Agent for Nationstar Mortgage LLC d/b/a
                                             Mr. Cooper




Case 19-82310-CRJ13              Doc   Filed 12/12/19 Entered 12/12/19 14:29:17          Desc Main
                                       Document     Page 4 of 4
